Title: From Thomas Jefferson to Caesar A. Rodney, 24 April 1802
From: Jefferson, Thomas
To: Rodney, Caesar A.


            Dear Sir
              Washington Apr. 24. 1802.
            I have yet to acknolege your favor of Mar. 15. recd. the 25th. I had hoped that the proceedings of this session of Congress would have rallied the great body of our citizens at once to one opinion. but the inveteracy of their quondam leaders have been able by intermingling the grossest lies and misrepresentations to check the effect in some small degree until they shall be exposed. the great sources and authors of these are in Congress. besides the slanders in their speeches, such letters have been written to their constituents as I shall forbear to qualify by the proper term. I am glad to observe that you have been properly struck with these things: and that you confide in the progress of republicanism notwithstanding them. the vote for your governor shews the majority of your state was then republican, and I cannot but believe it will increase. I am told you are the person who can unite the greatest portion of the republican votes, and the only one perhaps who can procure the dismission of your present representative to that obscurity of situation where his temper & principles may be disarmed of all effect. you are then, my dear Sir, bound to do this good office to the rest of America. you owe to your state to make her useful to her friends, instead of being an embarrasment and a burthen. her long speeches & wicked workings at this session have added at least 30. days to it’s length, cost us 30,000. D. and filled the union with falsehoods & misrepresentations. relieve us then, my dear Sir, from this hostile procedure, by undertaking that office which your fellow citizens will gladly confide to your truth, candour & republicanism. a man standing under such circumstances, owes himself to his country, because they can find no other in whom they can all agree to have confidence. be so good as to answer me on this point and to be assured of my affectionate esteem & respect.
            Th: Jefferson
           